Case: 15-13979    Date Filed: 03/30/2018   Page: 1 of 24


                                                                         [PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 15-13979
                           ________________________

                       D.C. Docket No. 2:13-cv-00733-KOB


BILLY RYAN LOONEY, etc., et al.,

                                                  Plaintiffs,

CHRISTIAN LEWIS,
By and through his parents, Bernita Lewis
and Earnest Thomas,
DRESHAN COLLINS,
By and through his mother, Sharrissa Cook,
JAYLEN MALONE,
By and through his mother, Nikida Sellers,

                                                  Plaintiffs - Appellants,

versus

SHEILA D. MOORE,
Director of the Office of the University of
Alabama Institutional Review Board,
FERDINAND URTHALER, M.D.,
Chairman of the University of Alabama
Institutional Review Board,
WALDEMAR A. CARLO, M.D.,
In his individual capacity,
MASIMO CORPORATION,
               Case: 15-13979        Date Filed: 03/30/2018     Page: 2 of 24


DR. JOHN CARPENTER,
in his individual capacity, et al,

                                                        Defendants - Appellees,

INDIVIDUAL MEMBERS OF THE UNIVERSITY
OF ALABAMA INSTITUTIONAL REVIEW
BOARD, THE, etc., et al.,

                                                 Defendants.
                              ________________________

                     Appeal from the United States District Court
                        for the Northern District of Alabama
                            ________________________

                                      (March 30, 2018)

Before WILSON, and JULIE CARNES, Circuit Judges, and HALL, * District
Judge.

JULIE CARNES, Circuit Judge:

       Through their parents, Plaintiffs DreShan Collins, Christian Lewis, and

Jaylen Malone brought claims against Defendants for harms allegedly visited on

Plaintiffs when the latter were enrolled in a clinical study while being treated for

health issues accompanying their premature births. Defendants fall into three

groups: (1) Dr. Carlo, the physician who designed and ran the study; (2) Internal

Review Board (IRB) physicians who approved the study and the informed consent




*
 The Honorable James Randal Hall, United States District Judge for the Southern District of
Georgia, sitting by designation.
                                              2
              Case: 15-13979     Date Filed: 03/30/2018     Page: 3 of 24


materials; and (3) Masimo Corporation, which manufactured medical equipment

used in the study.

      Plaintiffs brought claims against the various Defendants for negligence,

negligence per se, breach of fiduciary duty, products liability, and lack of informed

consent. The district court granted summary judgment on all claims. Like the

district court, we conclude that Plaintiffs have failed to establish that participation

in the clinical study caused any injuries, which means that, under Alabama law, the

negligence, negligence per se, breach of fiduciary duty, and products liability

claims were properly dismissed.

      Alabama law has not directly addressed the viability of the claim alleging

lack of informed consent. At issue is whether a plaintiff who claims that he did not

give informed consent to medical treatment provided as part of a clinical study

must show that he was injured as a result of that treatment. Based on our review of

analogous Alabama caselaw, we conclude that Alabama law requires that there be

an actual injury caused by the treatment. Accordingly, because Plaintiffs have

failed to establish that their lack of informed consent caused any actual injuries, the

district court appropriately granted summary judgment to Defendants on these

claims as well.

I.    BACKGROUND

      A.     Factual Background


                                           3
                 Case: 15-13979       Date Filed: 03/30/2018       Page: 4 of 24


       The University of Alabama at Birmingham was the lead study site for a

national clinical research trial known as the Surfactant, Positive Pressure, and

Oxygenation Randomized Trial (“SUPPORT”). Designed by Dr. Carlo and

approved by the IBR Defendants, the SUPPORT study was created to analyze the

effects of differing oxygen saturation levels on premature infants. At the time of

the study, it was nationally accepted (and neither party contests) that the

recognized standard of care was to keep the oxygen saturation levels of low-birth-

weight infants at between 85% and 95%. This standard notwithstanding, it was

also known that a prolonged period of high oxygen saturation can result in oxygen

toxicity, which leads to an increased risk of “retinopathy of prematurity.” 1 On the

other hand, a prolonged period of low oxygen saturation can result in neuro-

developmental impairment and death. Given the difficulties of calibrating the

optimal oxygen range, the SUPPORT study sought to determine whether, within

the accepted standard of care, there was a more precise range of oxygen saturation

that would better reduce the risk of exposing an infant to either too much or too

little oxygen.

       The SUPPORT study randomly divided eligible and enrolled premature

infants into two groups. One group was to be kept at an oxygen saturation level


1
  Retinopathy of prematurity is a disease that occurs in premature babies. It causes abnormal
blood vessels to grow in the retina, and can lead to the retina detaching from the back of the eye,
resulting in blindness.
                                                 4
              Case: 15-13979     Date Filed: 03/30/2018    Page: 5 of 24


between 85-89%, which is the low end of the standard-of-care range, while the

other would be kept at an oxygen saturation level between 90-95%, which is the

high end of that range. Further, to ensure double-blind data collection, the study

would employ specialized oximeters (manufactured by Masimo) that would

“mask” to an onlooker the true oxygen saturation levels of the infants. The

oximeters would, however, signal an alarm whenever an infant’s oxygen level

strayed below 85% or above 95%.

      Publishing the results of the study in the New England Journal of Medicine,

the study authors concluded that infants in the high-oxygen group were more likely

to be diagnosed with retinopathy while infants in the low-oxygen group were more

likely to die. There was no statistically significant difference in the incidence of

neuro-developmental impairments between the high and low groups.

      To enroll in the study, Plaintiffs’ guardians had to execute informed consent

documents that were drafted and approved by Defendants. After the study’s

completion, however, the Department of Health and Human Services authored a

letter questioning whether these informed consent documents had properly

disclosed all of the risks associated with enrollment in the SUPPORT study.

      B.     Procedural History

      Plaintiffs filed the operative Fifth Amended Complaint in the United States

District Court for the Northern District of Alabama asserting claims against


                                           5
              Case: 15-13979      Date Filed: 03/30/2018    Page: 6 of 24


Defendants for negligence, negligence per se, breach of fiduciary duty, products

liability, and lack of informed consent. Plaintiffs allege that they suffered serious

injuries as a result of their participation in the study. Specifically, Plaintiffs Lewis

and Malone were assigned to the low-oxygen group, with prolonged periods of low

oxygen saturation being associated with neuro-developmental impairment and

death. Fortunately, neither infant died, but they did develop neurological issues.

Plaintiff Collins was assigned to the high-oxygen group, with prolonged high-

oxygen saturation being associated with retinopathy, which can lead to blindness.

Plaintiff Collins did develop retinopathy, but fortunately he did not suffer

permanent vision loss.

      Following discovery, Defendants moved for summary judgment asserting

that, based on the undisputed material facts, Plaintiffs had failed to demonstrate

that participation in the SUPPORT study had caused the injuries alleged in the

Complaint. The district court agreed that Plaintiffs had failed to prove that their

injuries were caused by participation in the SUPPORT study, as opposed to being a

consequence of their premature births, and the court granted summary judgment to

Defendants.

II.   STANDARD OF REVIEW

      “We review de novo the district court’s grant of summary judgment.”

Greenberg v. BellSouth Telecomms., Inc., 498 F.3d 1258, 1263 (11th Cir. 2007).


                                           6
                Case: 15-13979       Date Filed: 03/30/2018       Page: 7 of 24


Summary judgment is appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show

there is no genuine issue as to any material fact and that the moving party is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56. Viewing the evidence

in the light most favorable to the nonmoving party, “[t]here is a genuine issue of

material fact if the nonmoving party has produced evidence such that a reasonable

factfinder could return a verdict in its favor.” Greenberg, 498 F.3d at 1263

(quoting Waddell v. Valley Forge Dental Assocs., Inc., 276 F.3d 1275, 1279 (11th

Cir. 2001)).

III.   DISCUSSION

       We agree that under applicable Alabama law, and taking all inferences in the

light most favorable to Plaintiffs, Plaintiffs have failed to show that enrollment in

the SUPPORT study caused their injuries. And although Alabama law has not

squarely addressed whether the absence of an actual physical injury caused by the

SUPPORT study dooms Plaintiffs’ claims based on Defendants’ failure to obtain

Plaintiffs’ informed consent to participate in that study, 2 we conclude that it does.

We first discuss the causation issue before turning to the informed consent claims.

       A.      Plaintiffs Have Presented Insufficient Evidence that the
               SUPPORT Study Caused Plaintiff’s Alleged Injuries

2
  To be precise, this type of claim actually alleges a lack of informed consent. For ease of
reference, however, we will often refer to this claim as an “informed consent claim.”


                                                7
               Case: 15-13979       Date Filed: 03/30/2018       Page: 8 of 24




       The Alabama Supreme Court has made clear that, “to present a jury

question, the plaintiff in a medical-malpractice action must adduce some evidence

indicating that the alleged negligence (the breach of the appropriate standard of

care) probably caused the injury. A mere possibility is insufficient.” 3 Cain v.

Howorth, 877 So. 2d 566, 576 (Ala. 2003) (alterations omitted; emphasis in

original) (quoting Rivard v. Univ. of Alabama Health Servs. Found., P.C., 835 So.
2d 987, 988 (Ala. 2002)); see also Lyons v. Walker Reg’l Med. Ctr., 791 So. 2d
937, 942 (Ala. 2000); Golden v. Stein, 670 So. 2d 904, 907 (Ala. 1995). The

district court concluded that Plaintiffs had failed to show that it was their

participation in the SUPPORT study, as opposed to their premature births and

consequent low birth-weight, that caused Plaintiffs’ injuries. Defendants’ three

experts each recognized that the injuries suffered by Plaintiffs are consistent with

those that extremely low birth-weight infants experience. In other words extreme

prematurity, by itself, carries increased risks of the kinds of neuro-developmental

and respiratory impairments claimed by Plaintiffs. These experts opined that it is

more likely than not that Plaintiffs’ injuries were caused by their prematurity and

its related complications than by any participation in the SUPPORT study.



3
  As discussed infra, the requirement that a plaintiff show that negligent medical treatment
caused the injury is found in the Alabama Medical Liability Act, Ala. Code § 6-5-480 et seq. and
§ 6-5-540 et seq. (1975).
                                               8
              Case: 15-13979      Date Filed: 03/30/2018   Page: 9 of 24


      Indeed, Plaintiffs’ own expert, Dr. Hermansen, refused to opine that

Plaintiffs’ injuries were “probably” caused by participation in the SUPPORT

study. Instead, he would say only that the study “significantly increased the risk”

that Plaintiffs would suffer these alleged injuries. Dr. Hermansen never testified

that the SUPPORT study caused Plaintiffs’ medical ailments, or even that the

SUPPORT study probably caused the ailments; he opined only that the study

“significantly increased the risk” that they would suffer from such ailments. In

fact, in his subsequent deposition, Dr. Hersmansen could not identify any specific

alternative care that Plaintiffs should have had but did not receive because of the

study, or any specific medical condition that called for a change in oxygen-

saturation levels for any of the Plaintiffs.

      An alleged “increased risk of harm” is not sufficient to survive summary

judgment under Alabama law, which requires proof that the alleged negligence

probably caused the injury. Cain, 877 So. 2d at 576. So strict is Alabama law on

this point that Alabama courts have even rejected “medical monitoring” claims, in

which plaintiffs allege that because prior medical procedures increased their risk of

future harm, they were “injured” by the need, going forward, to self-monitor in

order to detect future medical ailments. See Hinton ex rel. Hinton v. Monsanto

Co., 813 So. 2d 827, 829 (Ala. 2001) (plurality); see also Houston County Health

Care Auth. v. Williams, 961 So. 2d 795, 810–11 (Ala. 2006); S. Bakeries, Inc. v.


                                               9
                Case: 15-13979        Date Filed: 03/30/2018        Page: 10 of 24


Knipp, 852 So. 2d 712, 716–17 & n.7 (Ala. 2002). Admittedly, Plaintiffs do not

allege that participation in the SUPPORT study exposed them to some future harm.

Instead, they attempt to distinguish the above line of cases by describing their

injury as being the increased risk of harm they faced in the past. But this argument

only highlights the weakness of their position. Whether in the past or in the future,

Plaintiffs can show, at most, only an increased risk of harm, not a probability that

the alleged negligence actually caused any harm. See Knipp, 852 So. 2d at 716

(“Alabama has long required a manifest, present injury before a plaintiff may

recover in tort.”).4

       In short, Plaintiffs have not provided evidence that the SUPPORT study

“probably” caused their injuries. For that reason, Plaintiffs’ negligence, negligence

per se, breach of fiduciary duty, and products liability claims are not viable under




4
  The cases cited by Plaintiffs—Parker v. Collins, Waddell v. Jordan, and Murdoch v.
Thomas—do not save their claims, either. Collectively, these cases stand for the proposition
that: “the issue of causation in a malpractice case may properly be submitted to the jury where
there is evidence that prompt diagnosis and treatment would have placed the patient in a better
position than she was in as a result of inferior medical care. It is not necessary to establish that
prompt care could have prevented the injury or death of the patient; rather, the plaintiff must
produce evidence to show that her condition was adversely affected by the alleged negligence.”
Parker v. Collins, 605 So. 2d 824, 827 (Ala. 1992) (citing Waddell v. Jordan, 302 So. 2d 74
(Ala. 1974) and Murdoch v. Thomas, 404 So. 2d 580 (Ala. 1981)).

But the problem for Plaintiffs is the absence of any evidence that their conditions were
“adversely affected” by being placed in the SUPPORT study. Plaintiffs’ expert testified that the
SUPPORT study increased the risk that Plaintiffs’ conditions had been adversely affected, but
not that Plaintiffs’ conditions were (or even probably were) adversely affected by the study.


                                                 10
              Case: 15-13979     Date Filed: 03/30/2018    Page: 11 of 24


Alabama law, and the district court correctly granted summary judgment to

Defendants.

      B.      Plaintiffs’ Informed Consent Claims also Require an Actual
              Injury and Therefore Fail as Well

      This leaves only Plaintiffs’ informed consent claims. Here, the issue is

whether Alabama law requires that Plaintiffs have an actual injury for such claims

to proceed. If it does, then Plaintiffs’ informed consent claims suffer from the

same defect as their other claims.

      As discussed above, it is clear that for a negligence action predicated on

allegedly inadequate medical treatment, the plaintiff must show that he was injured

as a result of the particular treatment. Alabama law, however, has yet to explicitly

address the question whether proof of a medical injury is also required before a

plaintiff can claim that his consent to a medical procedure was not informed.

Specifically, if a plaintiff cannot prove that he suffered an injury as a result of a

particular medical procedure, can he still potentially prevail if he shows that the

doctor failed to obtain his informed consent to that procedure?

      The answer to the question depends on how an informed consent claim is

characterized. If an informed consent claim is considered to be a type of medical

malpractice claim governed by the Alabama statute addressing such claims, then it

is clear that a plaintiff must show the existence of an actual injury resulting from

the procedure before he can raise a viable informed consent claim. If an informed
                                           11
             Case: 15-13979      Date Filed: 03/30/2018    Page: 12 of 24


consent claim is not classified as a malpractice type of claim—or, more

particularly, if an informed consent claim arising out of participation in a medical

study administered as part of the medical treatment does not constitute a

malpractice claim—then we must search through Alabama common law to figure

out just what kind of claim it is. And if, as Plaintiffs argue, an informed consent

claim arising out of a medical study is neither a malpractice nor a negligence

claim, then we (or they) must find some category in which to pigeonhole the claim

so that we can determine its elements.

      Alabama law, however, does not expressly tell us whether such an informed

consent claim is subject to the same requirements as a malpractice or negligence

claim, nor does it speak to what the elements of such a claim would be if the claim

finds no home in the malpractice/negligence camp. For that reason, we sought the

guidance of the Alabama Supreme Court in this case as to the proper interpretation

of its state’s law on this question. Specifically, we certified this question to the

Alabama Supreme Court, as the final arbiter of Alabama law. Looney v. Moore,

861 F.3d 1303 (11th Cir. 2017). The Alabama Supreme Court, however, declined

to answer our certified question. See Lewis v. Moore, No. 1160893 (Ala. Sept. 7,

2017) (Order declining to answer certified question). That being so, we now make

our best effort to predict how the Alabama Supreme Court would decide this

question were it required to decide the issue. See State Farm Mut. Auto. Ins. v.


                                           12
             Case: 15-13979     Date Filed: 03/30/2018    Page: 13 of 24


Duckworth, 648 F.3d 1216, 1224 (11th Cir. 2011) (where, in a diversity

jurisdiction case, a state supreme court has issued no decision directly on point,

“we must anticipate how the Supreme Court would decide [the] case. . . .This

process is not exact; often we must draw our decision from comparisons to

analogous cases.”).

      We begin by examining medical malpractice claims generally. A medical

malpractice claim under Alabama law requires proof of an actual injury. The

Alabama Medical Liability Act (AMLA), Ala. Code § 6-5-480 et seq. and § 6-5-

540 et seq. (1975), “applies in any action for injury or damages or wrongful death,

whether in contract or in tort, against a health care provider for breach of the

standard of care.” Ex parte Vanderwall, 201 So. 3d 525, 533 (Ala. 2015)

(quotations and alterations omitted). The term “standard of care” is defined as

“such reasonable care, skill, and diligence as other similarly situated health care

providers in the same general line of practice, ordinarily have and exercise in like

cases.” Ala. Code § 6-5-542(2). As to proving a breach of that standard:

      A breach of the standard of care is the failure by a health care provider
      to comply with the standard of care, which failure proximately causes
      personal injury or wrongful death. This definition applies to all
      actions for injuries or damages or wrongful death whether in contract
      or tort and whether based on intentional or unintentional conduct.”




                                          13
               Case: 15-13979        Date Filed: 03/30/2018        Page: 14 of 24


Id. (emphasis added). In short, the text of the statute requires a “personal injury or

wrongful death” before a medical malpractice action5 can be viable.

       Indeed, the Alabama Supreme Court has emphasized this requirement in its

own interpretation of the AMLA. For example, in Houston County, plaintiffs in a

putative class action sued a medical center based on the latter’s action in

potentially exposing the plaintiffs to fungal spores. The plaintiffs had suffered no

physical injury but argued that the exposure to a potential harm was, by itself, the

injury. Applying the AMLA, the Alabama Supreme Court disagreed, stating,

“Under current Alabama caselaw, mere exposure to a hazardous substance

resulting in no present manifestation of physical injury is not actionable under the

AMLA where the exposure has increased only minimally the exposed person’s

chance of developing a serious physical disease and that person has suffered only

mental anguish.” Houston County, 961 So. 2d at 810–11. As such, any plaintiffs

who had not actually suffered an infection or other adverse effects from the

exposure had “not suffered a legal injury.” 6 Id. at 811. Thus, Houston County



5
  The AMLA only applies to claims against “a health care provider.” Ala. Code § 6–5–548(a).
The Alabama Supreme Court has explained: “Section 6–5–542, Ala. Code 1975 defines a
‘health care provider’ as ‘[a] medical practitioner, dental practitioner, medical institution,
physician, dentist, hospital, or other health care provider as those terms are defined in Section 6–
5–481.’ Section 6–5–481(8) in turn defines ‘other health care providers’ as ‘[a]ny professional
corporation or any person employed by physicians, dentists, or hospitals who are directly
involved in the delivery of health care services.’” Ex parte Vanderwall, 201 So. 3d at 533.
6
  The Court did recognize, however, that those patients who had undertaken operations to
remove the infected medical component because of the risk of infection “would have standing to
                                                 14
              Case: 15-13979       Date Filed: 03/30/2018      Page: 15 of 24


makes clear that claims governed by the AMLA require a showing of an actual

physical injury. See also Crutcher v. Williams, 12 So. 3d 631, 648 (Ala. 2008)

(holding that, under the AMLA, a plaintiff must prove that a delay in treatment

“proximately and probably caused actual injury to the plaintiff”).

       The next question then is the extent to which the AMLA’s requirement that

an injury occur applies when a claim does not rest on negligent medical treatment,

but instead on an assertion that in performing treatment to which the plaintiff had

consented, the medical care provider conveyed inadequate warnings that thereby

rendered the patient’s consent to be uninformed. On the one hand, there are

indications from Alabama caselaw that the “injury” requirement of the AMLA

applies to informed consent claims, just as it does to traditional medical

malpractice claims based on negligent treatment. In Houston County, the Alabama

Supreme Court stated as a general matter that all of the claims in the case,

including claims for lack of informed consent, were “governed by the Alabama

Medical Liability Act” because they “allege a ‘medical injury’ arising in the

context of their patient-hospital relationship as the basis for each of their claims.”

Houston Cty., 961 So. 2d at 810. Indeed, the Alabama Supreme Court has

“consistently held that it is the substance of the action, rather than the form, that is



bring an action.” Id. at 812. Seemingly, the need for subsequent surgery to remedy or diminish
the potential harm arising from the original surgery is deemed the injury.


                                              15
             Case: 15-13979     Date Filed: 03/30/2018   Page: 16 of 24


the touchstone for determining whether an action is actually one alleging medical

malpractice” and that “informed-consent claims brought against physicians and

surgeons are governed by the AMLA.” Mock v. Allen, 783 So. 2d 828, 832 (Ala.

2000), abrogated on other grounds by Ex parte Vanderwall, 201 So. 3d 525 (Ala.

2015); see also Ex parte Mendel, 942 So. 2d 829 (Ala. 2006) (analyzing the scope

of plaintiff’s allowable discovery for a lack of informed consent claim under the

AMLA’s discovery rules); Collins v. Ashurst, 821 So. 2d 173, 176 (Ala. 2001), as

modified on denial of reh’g (Nov. 30, 2001) (noting that the AMLA “provides the

applicable standard of care that governs all actions against the health-care

providers specified in the act”).

      Moreover, it seems a bit incongruous that a patient subjected to negligent

medical treatment is required to show that the treatment caused his injury, while a

person whose only beef is that he was not fully informed of the risks of a

procedure could prevail even if he suffered no injury at all. On the other hand, in

describing the elements necessary to prove an informed consent claim, Alabama

cases have neglected to mention “an injury” in the list of those elements.

Specifically, in Giles v. Brookwood Health Services, Inc., 5 So. 3d 533, 553–54

(Ala. 2008), and Phelps v. Dempsey, 656 So. 2d 377, 377 (Ala. 1995), the Alabama

Supreme Court explained:

      The elements of a cause of action against a physician for failure
      to obtain informed consent are: (1) the physician’s failure to inform
                                         16
             Case: 15-13979     Date Filed: 03/30/2018   Page: 17 of 24


      the plaintiff of all material risks associated with the procedure, and (2)
      a showing that a reasonably prudent patient, with all the
      characteristics of the plaintiff and in the position of the plaintiff,
      would have declined the procedure had the patient been properly
      informed by the physician.

Giles, 5 So. 3d at 553–54 (quoting Phelps, 656 So. 2d at 377); see also Mendel,
942 So. 2d at 837 (reciting this same standard). Noticeably missing is any

requirement that the undisclosed risk actually materialize or that any injury

actually occur.

      But drawing a conclusion that injury is not required for an informed consent

claim, based on the absence of any mention of the need for injury in the above

cases, is a shaky proposition because in each of the above cases there clearly was

an injury, and a serious one. So, there was no cause for the court in those cases to

focus on the need for injury as an element of the claim, and instead the opinions

explored the standards governing whether consent was informed. For example, in

Giles the plaintiff argued that she had not been adequately informed that either of

her ovaries might be removed in an operation when the physician removed the

“wrong” ovary. 5 So. 3d at 533. Likewise, in Phelps, the plaintiff suffered a post-

operative infection that eventually required the amputation of a significant portion

of his foot. In suing based on the absence of informed consent, the plaintiff argued

that he was not adequately apprised of the risk of a post-operative wound infection.

There was no dispute that the plaintiff had been injured. 656 So. 2d at 377.


                                         17
               Case: 15-13979        Date Filed: 03/30/2018       Page: 18 of 24


Finally, in Mendel, the plaintiff, who argued that he was not adequately informed

about his dentist’s multiple suspensions and revocations,7 was injured when the

dentist punctured the floor of the plaintiff’s right maxillary sinus during an

operation. Mendel, 942 So. 2d at 832. Thus, in the above cases, the courts had no

need to consider whether an injury of the type encompassed by the undisclosed risk

had to be proved before a plaintiff could state an informed consent claim because

in each case the existence of a physical injury formed the basis of the plaintiffs’

claims. 8

       For the same reason, the case earlier cited in support of the argument that

Alabama courts require proof of injury as part of an informed consent claim—

Houston County—suffers from the same lack of persuasive punch. To repeat,

Houston held that the AMLA, which requires proof of an injury, applies to an

informed consent claim. But like Phelps, Giles, and Mendel, there was a physical

injury in Houston County. Thus, the Alabama Supreme Court had no need to

examine whether an informed consent claim lacking a physical injury should be




7
  Notably, however, Mendel did not decide whether such a theory would be actionable; it only
ruled on the appropriate scope of discovery for such claims under the AMLA.
8
  The same is true of the two cases cited by Phelps following its articulation of the elements of a
lack of informed consent claim. See Fain v. Smith, 479 So. 2d 1150 (Ala. 1985) (plaintiff injured
by complications resulting from a pulmonary arteriogram); Fore v. Brown, 544 So. 2d 955 (Ala.
1989) (plaintiff suffered a perforation in his lower esophagus as the result of an esophagus
dilation which was performed during an esophagogastroduodenoscopy).
                                                18
              Case: 15-13979     Date Filed: 03/30/2018    Page: 19 of 24


analyzed differently with regard to the need for proof of an injury than cases

alleging simply negligent medical treatment.

      In short, each party can point to Alabama caselaw in support of an argument

favoring the party’s respective position on the need to prove injury when asserting

an informed consent claim. Defendants, however, have a ready analytic hook to

support their argument that an injury is required: the AMLA and Alabama

common law governing negligence actions, which Defendants argue govern this

action. To bolster their argument that no injury is required, Plaintiffs thus need to

be able to identify some analogous type of claim not requiring injury into which

they can pigeonhole their own claim.

      Plaintiffs have attempted to do so. They argue that an informed consent

claim is akin to the tort claim of intentional battery, and that the latter requires no

injury. See Harper v. Winston Cty., 892 So. 2d 346, 353 (Ala. 2004) (“[A]n actual

injury to the body is not a necessary element for an assault-and-battery claim”); see

also Erin Sheley, Rethinking Injury: The Case of Informed Consent, 2015 B.Y.U.

L. Rev. 63 (2015) (“The most critical pragmatic difference between the battery and

negligence standards is that the latter, unlike the former, depends on the existence

of the physical injury.”). The Alabama Supreme Court has recognized that the

AMLA does not apply when an actual battery has occurred. In Ex parte

Vanderwall, the Alabama Supreme Court determined that AMLA did not govern


                                           19
             Case: 15-13979      Date Filed: 03/30/2018    Page: 20 of 24


assault and battery claims against a physical therapist who had allegedly groped a

patient’s breasts and genitals during a treatment session. 201 So. 3d at 537–38,

reh’g denied (Feb. 19, 2016). According to Vanderwall, the “the AMLA is not just

concerned with who committed the alleged wrongful conduct or when and where

that conduct occurred, but also with whether the harm occurred because of the

provision of medical services.” Id. at 537 (emphasis in original). But because

“there was no therapeutic or medical reason for [defendant-doctor] to touch

[plaintiff-patient’s] breasts or her genitals in the course of treating her for back

pain” then the “allegation of injury does not stem from the provision of medical

services,” and it is therefore not governed by the AMLA. Id. at 538.

      Nevertheless, Defendants argue, and we agree, that there is an obvious

distinction between an intentional touching by a medical provider that was never

consented to by the patient (being groped) and a touching via medical treatment

that the patient had agreed to, albeit without knowing all the pitfalls that the

treatment might entail. In fact, Alabama law has distinguished between “lack of

consent” (or “no-consent”) claims and “lack of informed consent” claims. In Cain

v. Howorth, 877 So. 2d 566 (Ala. 2003), citing to a body of caselaw from other

jurisdictions, the Alabama Supreme Court recognized that “[t]he law distinguishes

between a total lack of consent for the contested act (battery) and the lack of




                                           20
               Case: 15-13979        Date Filed: 03/30/2018        Page: 21 of 24


informed consent (negligence).” Id. at 580–81 (internal quotation marks omitted). 9

Because the plaintiff in Cain had only argued a “lack of consent” claim, rather than

a “lack of informed consent” claim, the Alabama Supreme Court concluded that it

did not need to decide whether the plaintiff could establish the latter claim under

the facts of the case. Id. at 581. See also Black v. Comer, 38 So. 3d 16, 28 (Ala.

2009) (noting that Cain “distinguish[ed] between a claim of a lack of consent to

the performance of a medical procedure and a claim of a ‘lack of informed

consent’”).

       Unlike the patients in the medical battery cases, Plaintiffs here acknowledge

that they consented to the specific conduct by medical providers about which they

now complain. Plaintiffs instead assert that their consent was not intelligently

given, as a result of the incomplete information offered to them by these medical

providers. If such claims sound in “negligence” rather than “battery” under

Alabama law, regardless of whether the medical treatment is part of a clinical


9
  Many jurisdictions follow the rule that “a claim under the informed consent doctrine must be
pled as a tort action for negligence, rather than as one for battery or assault.” Molé v. Jutton, 846
A.2d 1035, 1042 (Md. 2004) (collecting cases); see also E. Haavi Morreim, Medical Research
Litigation and Malpractice Tort Doctrines: Courts on A Learning Curve, 4 HOUS. J. HEALTH L.
& POL’Y 1 (2003) (“[I]nformed consent doctrine evolved away from battery during the 1960’s
and ‘70s when courts decided that, so long as the patient gave some sort of consent, the
inadequacies of disclosure such as failing to mention a particular risk must be addressed as
negligence.”); Jaime Staples King & Benjamin W. Moulton, Rethinking Informed Consent: The
Case for Shared Medical Decision-Making, 32 AM. J. L. & MED. 429, 438–39 (2006) (“The shift
from battery to a negligence standard reflected judges’ sentiments that a judgment of battery was
inappropriate for the nature of the offense, as physicians did not intend to harm the patient, rather
they failed to provide enough information.”).


                                                 21
               Case: 15-13979        Date Filed: 03/30/2018       Page: 22 of 24


study, then Defendants seemingly have the winning argument when they contend

that these claims require that an actual injury have resulted. This is so because

Alabama law requires an actual injury for negligence claims. See S. Bakeries, 852
So. 2d at 716 n.7 (“It is a basic principle of tort law that in negligence cases, the

plaintiff must suffer actual injury.”).

       Indeed, from our review, Defendants’ position is consistent with the

majority of other courts that have addressed this issue, which hold that informed

consent claims sound in negligence and thus require an actual injury. 10 That the

majority view appears to support Defendants’ position is significant because when


10
   See, e.g., Canterbury v. Spence, 464 F.2d 772, 790 (D.C. Cir. 1972) (“No more than breach of
any other legal duty does nonfulfillment of the physician’s obligation to disclose alone establish
liability to the patient. An unrevealed risk that should have been made known must materialize,
for otherwise the omission, however unpardonable, is legally without consequence. Occurrence
of the risk must be harmful to the patient, for negligence unrelated to injury is nonactionable.”);
Wachter v. United States, 689 F. Supp. 1420, 1422 (D. Md. 1988) (applying Maryland law);
Hales v. Pittman, 576 P.2d 493, 499 (Ariz. 1978); Cobbs v. Grant, 502 P.2d 1, 11–12 (Cal.
1972); Barcai v. Betwee, 50 P.3d 946, 959–60 (Haw. 2002); Davis v. Kraff, 937 N.E.2d 306,
315–16 (Ill. App. Ct. 2010); Funke v. Fieldman, 512 P.2d 539, 548–49 (Kan. 1973); LaCaze v.
Collier, 434 So. 2d 1039, 1048 (La. 1983); Downer v. Veilleux, 322 A.2d 82, 92 (Me. 1974);
Harnish v. Children’s Hosp. Med. Ctr., 439 N.E.2d 240, 244 (Mass. 1982); Reinhardt v. Colton,
337 N.W.2d 88, 95–96 (Minn. 1983); Jamison v. Kilgore, 903 So. 2d 45, 48–49 (Miss. 2005);
Turek v. Saint Elizabeth Cmty. Health Center, 488 N.W.2d 567, 573 (Ne. 1992); Smith v. Cotter,
810 P.2d 1204, 1209 (Nev. 1991); Howard v. Univ. of Med. & Dentistry of N.J., 800 A.2d 73,
79–80 (N.J. 2002); Amodio v. Wolpert, 861 N.Y.S.2d 799, 801–02 (N.Y. App. Div. 2008);
Nickell v. Gonzalez, 477 N.E.2d 1145, 1148 (Ohio 1985); Scott v. Bradford, 606 P.2d 554, 559
(Okla. 1979); Hook v. Rothstein, 316 S.E.2d 690, 704 (S.C. 1984); Hightower v. Baylor Univ.
Med. Center, 348 S.W.3d 512, 517 (Tex. Ct. App. 2011); Bertsch v. Brewer, 640 P.2d 711, 715
(Wash. 1982); see also Cochran v. Wyeth, Inc., 3 A.3d 673, 680 (Pa. Super. Ct. 2010) (“[T]his
Court is unable to locate any authority that has refused to adopt the proximate cause principle
enunciated in Canterbury and Downer. In informed consent cases, it appears to be well-settled
and without debate that the non-disclosed risk must manifest itself into actual injury in order for
a plaintiff to establish proximate causation.”).


                                                22
              Case: 15-13979    Date Filed: 03/30/2018    Page: 23 of 24


state law is not clear on an issue, “we generally presume that Alabama courts

would adopt the majority view on a legal issue in the absence of indications to the

contrary.” Bobo v. Tenn. Valley Auth., 855 F.3d 1294, 1304 (11th Cir. 2017).

      Based on all the above, we conclude that Alabama law requires an actual

injury for informed consent claims in this context. To summarize, we know that

the AMLA generally requires an actual injury for medical malpractice actions.

And the Alabama Supreme Court has specifically applied the AMLA to informed

consent claims in cases like Houston County. Even if the AMLA did not apply to

Plaintiffs’ claims, Alabama law suggests that informed consent claims constitute

negligence actions. Further, Alabama common law requires an actual injury to

maintain a negligence cause of action—and in the specific context of informed

consent claims, so do the majority of other courts. Finally, although it is true that

in cases discussing informed consent claims, the Alabama Supreme Court did not

list actual injury as a required element for those claims, there was no dispute in

those cases that an actual injury existed, and the court was focusing on what

constitutes informed consent. Thus, we do not consider the omission of “injury”

from the list as dispositive.

      In short, because Plaintiffs have offered no evidence to show that the

SUPPORT study caused any actual injuries, they cannot state a claim for lack of




                                          23
            Case: 15-13979    Date Filed: 03/30/2018   Page: 24 of 24


informed consent. The district court therefore correctly granted summary

judgment to Defendants.

                                CONCLUSION

      For the above reasons, we AFFIRM the district court’s grant of summary

judgment to Defendants.




                                       24